—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered November 24, 1997, which granted the defendants’ motion for partial summary judgment dismissing the first through seventh causes of action of the complaint and on the seventh counterclaim.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
There is an issue of fact as to whether the customer history reports of the plaintiff corporation which the defendant Thomas V. Marianacci allegedly took from the plaintiff contained confidential or trade secret information (see, Giffords Oil Co. v Wild, 106 AD2d 610; cf., Skaggs-Walsh, Inc. v Chmiel, 224 AD2d 680).
*381Accordingly, the motion for summary judgment dismissing the first through seventh causes of action of the complaint, and on the defendant’s seventh counterclaim, is denied. Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.